Citation Nr: 0025839	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-08 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for an 
eye disorder, to include retinal detachment of the right eye, 
as a result of VA treatment or a program of VA vocational 
rehabilitation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The veteran served on active duty from September 1977 to May 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.

In a March 1999 statement, the veteran indicated that he 
wished to apply for compensation under 38 U.S.C.A. § 1151 for 
a right foot disorder.  This claim has not been adjudicated 
to date, and the Board therefore REFERS it to the RO for 
appropriate action.


FINDING OF FACT

There is no competent medical evidence of a causal 
relationship or nexus between a current eye disorder and 
either treatment or surgery at a VA facility or a program of 
VA vocational rehabilitation.


CONCLUSION OF LAW

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2000) for an eye disorder, to 
include retinal detachment of the right eye, as a result of 
VA treatment or a program of VA vocational rehabilitation, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.358 (1999).  38 U.S.C.A. § 1151 has recently been 
amended, and the amended statute indicates that a showing of 
negligence or fault is necessary for recovery for claims 
filed on or after October 1, 1997, as here.  But see 
generally Brown v. Gardner, 513 U.S. 115 (1994); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (1999).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2) (1999).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(c)(1) (1999).  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(2) 
(1999).  Second, compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (1999).

However, the initial question which must be answered in this 
case is whether the veteran has presented a well-grounded 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151.  In this regard, the veteran has the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual" that the claim is well 
grounded; that is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). 

For a claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 to be well grounded, there must be medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of incurrence or aggravation of an injury or 
disability as a result of hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation; and medical evidence of a nexus between the 
asserted injury or disease and the current disability.  See 
generally Jones v. West, 12 Vet. App. 460 (1999); see also 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

In this case, the veteran has contended that he sustained 
additional vision loss, first as a result of using computers 
as part of a VA vocational rehabilitation program, and then, 
as a result of surgical treatment of the right eye at a VA 
facility.  The veteran presented testimony to this effect 
during his September 1999 VA videoconference hearing.

The claims file establishes that the veteran has been treated 
for visual problems at a VA facility since December 1991, 
when he was seen for subretinal fluid and a hole in the right 
eye.  Records from December 1992 indicate that the veteran 
had reported improvement in his right eye vision subsequent 
to surgery for retinal detachment, although some blurriness 
was still noted.  In March 1992, the veteran reported 
decreased right eye vision subsequent to being taken off eye 
drops.  Complaints of blurry vision are also noted in a July 
1996 treatment record, and subsequent records indicate that a 
spiral buckle surgery on the right eye was performed in 
December 1997.  May 1998 VA clinical records indicate that 
the veteran had undergone right eye surgery for retinal 
detachment on two occasions, with no improvement.  The 
physician also noted that he did not feel that the retina 
could be successfully repaired in the future.  The report of 
a June 1998 VA eye examination contains an assessment of 
status post multiple failed retinal detachment repairs of the 
right eye, with no light perception and proliferative 
vitreoretinopathy. 

Overall, the Board acknowledges that the veteran currently 
suffers from reduced vision, but there is no competent 
medical evidence or opinion of record that states or suggests 
that any aspect of the veteran's current eye disability is 
causally related to either treatment or surgery at a VA 
facility or to a program of VA vocational rehabilitation.  
Indeed, the only evidence of record supporting a nexus 
between the veteran's claimed disability and VA treatment or 
vocational rehabilitation is his lay opinion, described 
above.  However, the Board would point out that the veteran 
has not been shown to possess the requisite medical expertise 
needed to render either a diagnosis or a competent opinion 
regarding medical causation.  See Grottveit v. Brown, 5 Vet. 
App. at 93; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  See also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (evidence which is simply information recorded by a 
medical examiner and unenhanced by any additional medical 
commentary from that examiner does not constitute competent 
medical evidence); Robinette v. Brown, 8 Vet. App. 69, 77 
(1995) (a lay account of a physician's statement, "filtered 
as it [is] through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence").

A well-grounded claim must be supported by evidence, not 
merely allegations.  As discussed with the veteran and his 
representative at the September 1999 videoconference Board 
hearing, medical evidence supporting the veteran's allegation 
must be submitted in writing; the veteran's testimony that he 
believes such an opinion may have been provided in 1997 is 
not sufficient to establish a well-grounded claim.

The veteran has not met his burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim of entitlement to compensation 
under 38 U.S.C.A. § 1151 for an eye disorder, to include 
retinal detachment of the right eye, as a result of VA 
treatment or program of VA vocational rehabilitation, is well 
grounded.  In the absence of competent medical evidence to 
support the claim, the claim must be denied as not well 
grounded.  

In the appealed rating decision, the RO denied the veteran's 
claim on its merits, while the Board has denied this claim as 
not well grounded.  Nevertheless, regardless of the 
disposition of the RO, the Board observes that the United 
States Court of Appeals for Veterans Claims has held that no 
prejudice to the veteran results in cases where the RO denies 
such a claim on its merits and does not include an analysis 
of whether the veteran's claim is well grounded, and the 
Board denies the same claim as not well grounded.  See Meyer 
v. Brown, 9 Vet. App. 425 (1996).

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application.  See McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).  

Since this claim is not well grounded, the VA has no further 
duty to assist the veteran in developing the record to 
support his claim.  See Epps v. Gober, 126 F.3d 1464, 1467-68 
(1997).  The Board notes that, at any time the veteran may 
obtain medical evidence or opinion relating his eye condition 
to his VA treatment or vocational rehabilitation, he may re-
submit his claim.  


ORDER

A well-grounded claim not having been submitted, entitlement 
to compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
2000) for an eye disorder, to include retinal detachment of 
the right eye, as a result of VA treatment or a program of VA 
vocational rehabilitation, is denied.



		
TRESA M. SCHLECHT
Acting Veterans Law Judge
Board of Veterans' Appeals

 
- 6 -


- 1 -


